Hanna, J.
Scott brought suit before a justice to recover a horse. "Verdict and judgment for the plaintiff. The defendant appealed, and, in the Common Pleas, moved to dismiss the case for want of a complaint and affidavit. Before the decision of the motion, the defendant, averring that said papers were lost, asked leave to substitute copies, which was granted, whereupon he filed a paper sworn to. The defendant insists that it is only an affidavit, and that a complaint is absolutely necessary, under our present code.
If a complaint, in such case, is necessary, we are of the opinion that the paper filed is a sufficient one, verified by the oath of the complainant, to make it both a complaint and affidavit.
A great many exceptions appear, by bills of exceptions incorporated in the record, to have been taken during the progress of the case, to various rulings of the Court; but these bills of exceptions were filed some three months after the determination of the case; only thirty days were given to prepare them, consequently, they are not legitimately a *516part of the record, and the points attempted to be made upon them, as parts of the record, cannot be considered.
L. Chamberlain, for the appellant.
The verdict was, that the property belonged to the plaintiff, and that he should recover the same and one cent damages for the detention thereof.
A motion was made to arrest the judgment, and it is insisted that the verdict is too indefinite to justify the Court in rendering a judgment thereon, and that the jury should have found to whom the right of possession belonged.
We are of opinion that the right of property having been found in the plaintiff, the balance of the finding, namely, of damages against the defendant for the detention, sufficiently shows that the right of possession was also in the plaintiff, if that is, now, a necessary part of the verdict, under the statute.
Per Curiam.
The judgment is affirmed with 5 per cent, damages and costs.